 



Exhibit 10.4
AMENDED AND RESTATED
SERVICING AGREEMENT
between
GMAC LLC
as Servicer and Custodian
and
BANK OF AMERICA, NATIONAL ASSOCIATION,
as Purchaser and as Master Servicer
Dated as of November 14, 2006

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE I DEFINITIONS AND USAGE     1  
 
               
 
  Section 1.1.   Definitions     1  
 
                ARTICLE II SERVICER AS CUSTODIAN     2  
 
               
 
  Section 2.1.   Custody of Receivable Files     2  
 
               
 
  Section 2.2.   Duties of Custodian     2  
 
                ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND
PURCHASED PROPERTY     5  
 
               
 
  Section 3.1.   Duties of Servicer     5  
 
               
 
  Section 3.2.   Collection of Receivable Payments     6  
 
               
 
  Section 3.3.   Realization Upon Receivables     6  
 
               
 
  Section 3.4.   Allocations of Collections     7  
 
               
 
  Section 3.5.   Maintenance of Security Interests in Financed Vehicles     7  
 
               
 
  Section 3.6.   Maintenance of Insurance Policies     7  
 
               
 
  Section 3.7.   Covenants of Servicer     7  
 
               
 
  Section 3.8.   Repurchase of Receivables Upon Breach by the Servicer     7  
 
               
 
  Section 3.9.   Servicer Enforcement of Repurchase Obligations of the Seller  
  8  
 
               
 
  Section 3.10.   Servicing Fee and Supplemental Servicing Fee Payable to the
Servicer.     8  
 
               
 
  Section 3.11.   Annual Statement as to Compliance; Notice of Event of
Servicing Termination     9  
 
               
 
  Section 3.12.   Annual Report of Assessment of Compliance with Servicing
Criteria     9  
 
               
 
  Section 3.13.   Servicer Expenses     9  
 
               
 
  Section 3.14.   [Reserved]     9  
 
               
 
  Section 3.15.   Disaster Recovery Plan     10  
 
                ARTICLE IV DISTRIBUTIONS; STATEMENTS     10  
 
               
 
  Section 4.1.   Establishment of Collection Account by the Purchaser     10  
 
               
 
  Section 4.2.   Distributions; Remittance Conditions     10  
 
               
 
  Section 4.3.   Net Remittances to the Purchaser     11  
 
               
 
  Section 4.4.   Statements to Purchaser     11  

i



--------------------------------------------------------------------------------



 



                              Page ARTICLE V THE SERVICER     11  
 
               
 
  Section 5.1.   Representations of Servicer     12  
 
               
 
  Section 5.2.   Indemnities of Servicer     13  
 
               
 
  Section 5.3.   Merger or Consolidation of, or Assumption of the Obligations
of, Servicer     14  
 
               
 
  Section 5.4.   Limitation on Liability of Servicer and Others     14  
 
               
 
  Section 5.5.   Delegation of Duties     14  
 
               
 
  Section 5.6.   GMAC Not to Resign as Servicer     15  
 
                ARTICLE VI SERVICING TERMINATION     15  
 
               
 
  Section 6.1.   Events of Servicing Termination     15  
 
               
 
  Section 6.2.   Consequence of an Event of Servicing Termination     15  
 
               
 
  Section 6.3.   Agreement to Cooperate Upon Termination or Resignation of the
Servicer     16  
 
               
 
  Section 6.4.   Waiver of Past Events of Servicing Termination     16  
 
               
 
  Section 6.5.   Termination     17  
 
                ARTICLE VII MISCELLANEOUS PROVISIONS     17  
 
               
 
  Section 7.1.   Amendment     17  
 
               
 
  Section 7.2.   Counterparts     17  
 
               
 
  Section 7.3.   GOVERNING LAW     17  
 
               
 
  Section 7.4.   Headings and Cross-References     17  
 
               
 
  Section 7.5.   Notices     17  
 
               
 
  Section 7.6.   Severability of Provisions     18  
 
               
 
  Section 7.7.   Assignment     18  
 
               
 
  Section 7.8.   Further Assurances     18  
 
               
 
  Section 7.9.   No Waiver; Cumulative Remedies     19  
 
               
 
  Section 7.10.   Third-Party Beneficiaries     19  

ii



--------------------------------------------------------------------------------



 



EXHIBITS
EXHIBIT A            SCHEDULE OF RECEIVABLES
EXHIBIT B            FORM OF MONTHLY SERVICING REPORT
EXHIBIT C            SERVICING CRITERIA

iii



--------------------------------------------------------------------------------



 



     This AMENDED AND RESTATED SERVICING AGREEMENT, (as from time to time
amended, supplemented or otherwise modified and in effect, this “Agreement”), is
made as of November 14, 2006, between GMAC LLC, a Delaware limited liability
company, as servicer (in such capacity, the “Servicer” or the “Receivables
Servicer”), and as custodian (in such capacity, the “Custodian”) and Bank of
America, National Association, a national banking association, as purchaser
(together with its successors and assigns the “Purchaser”) and as master
servicer (in such capacity, the “Master Servicer”).
     1. Capital Auto Receivables LLC, formerly known as Capital Auto
Receivables, Inc. (“CARI”) previously purchased from GMAC LLC (“GMAC”) a
specified portfolio of receivables consisting of automobile and light truck
retail instalment sale contracts and direct purchase money loans and related
property (collectively, the “Receivables”), pursuant to a Sale Agreement dated
as of September 21, 2006, and Bank of America, National Association (“BANA”) in
turn purchased said Receivables from CARI pursuant to a Purchase and Sale
Agreement dated as of September 21, 2006;
     2. BANA intends to sell the Receivables in a securitization. On the date
hereof, BANA is selling the Receivables to BAS Securitization LLC, which in turn
will sell the Receivables and assign its rights under the Purchase and Sale
Agreement to Banc of America Securities Auto Trust 2006-G1 (the “Issuer”);
     3. BANA and GMAC entered into a servicing agreement (the “Original
Agreement”), dated as of September 21, 2006, under which GMAC agreed to service
the Receivables;
     4. BANA has agreed to act as Master Servicer for the Issuer pursuant to a
master servicing agreement, dated as of the date hereof, between the Master
Servicer, the Issuer and U.S. Bank National Association, as indenture trustee
(in such capacity, the “Indenture Trustee”);
     5. The Master Servicer desires for the Servicer to service the Receivables,
and the Servicer is servicing and is willing to continue to service the
Receivables, in the manner provided in this Agreement;
     6. For administrative convenience, the Servicer is acting as the Custodian,
and is willing to continue to act as the custodian of the Receivables and
related property; and
     7. The Master Servicer and the Servicer wish to amend and restate the
Original Agreement as set forth herein.
     In consideration of the foregoing, other good and valuable consideration,
and the mutual terms and covenants contained herein, the Parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND USAGE
     Section 1.1. Definitions. Certain capitalized terms used in the above
recitals and in this Agreement are defined in and shall have the respective
meanings assigned to them in

 



--------------------------------------------------------------------------------



 



Appendix A to the Purchase and Sale Agreement, dated as of September 21, 2006
and amended as of November 14, 2006, between CARI, as the Seller, and Bank of
America, National Association, as the Master Servicer. All references herein to
“the Agreement” or “this Agreement” are to this Servicing Agreement as it may be
amended, supplemented or modified from time to time, the exhibits and
attachments hereto and the capitalized terms used herein which are defined in
such Appendix A, and all references herein to Articles, Sections and subsections
are to Articles, Sections or subsections of this Agreement unless otherwise
specified. The rules of construction and usage set forth in such Appendix A
shall be applicable to this Agreement.
ARTICLE II
SERVICER AS CUSTODIAN
     Section 2.1. Custody of Receivable Files. To assure uniform quality in
servicing the Receivables and to reduce administrative costs, the Master
Servicer (as the custodian for the owner thereof), upon the execution and
delivery of this Agreement, hereby revocably appoints the Custodian, and the
Custodian hereby accepts such appointment, to act as the sub-custodian for the
Master Servicer, who is the agent of the Issuer as owner of the Receivables, as
custodian of the following documents or instruments, which were constructively
delivered to the Master Servicer pursuant to the Original Agreement
(collectively, the “Receivable Files”) with respect to each Receivable:
     (a) the fully executed original of the instalment sale contract or the
promissory note and security agreement, as applicable, for such Receivable;
     (b) documents evidencing or related to any Insurance Policy;
     (c) the original credit application of each Obligor, fully executed by each
such Obligor on GMAC’s customary form, or on a form approved by GMAC, for such
application;
     (d) where permitted by law, the original certificate of title (when
received) and otherwise such documents, if any, that GMAC keeps on file in
accordance with its customary procedures indicating that the Financed Vehicle is
owned by the Obligor and subject to the interest of GMAC as first lienholder or
secured party; and
     (e) any and all other documents that GMAC keeps on file in accordance with
its customary procedures relating to the individual Receivable, Obligor or
Financed Vehicle.
     The Custodian hereby acknowledges receipt of the Receivable Files for each
Receivable listed on the Schedule of Receivables attached hereto as Exhibit A.
     Section 2.2. Duties of Custodian.
     (a) Safekeeping. The Custodian shall hold each Receivable File described
herein as sub-custodian for the Master Servicer, for the benefit of the Issuer
as owner of the related Receivable for the use and benefit of the Master
Servicer and shall maintain such accurate accounts, records and computer systems
pertaining to each Receivable File described herein. On

2



--------------------------------------------------------------------------------



 



or prior to the Closing Date, the computer files created in connection with the
Receivables will be marked to reflect that the Receivables have been sold to the
Purchaser. Each Receivable shall be identified as such on the computer records
of the Custodian to the extent the Custodian reasonably determines to be
necessary to comply with the terms and conditions of the Basic Documents. In
performing its duties hereunder, the Custodian agrees to act with reasonable
care, using that degree of skill and attention that the Custodian exercises with
respect to receivable files relating to comparable automotive receivables that
the Custodian holds for itself or others and consistent with such reasonable
care, the Custodian may utilize the services of third parties to act as
custodian of Receivable Files subject to Section 5.5. The Custodian shall
conduct, or cause to be conducted, periodic physical inspections of the
Receivable Files held by it under this Agreement, and of the related accounts,
records and computer systems, in such a manner as shall enable the Custodian to
verify the accuracy of the Custodian’s inventory and record keeping. The
Custodian shall promptly report to the Master Servicer of a Receivable any
failure on its part to hold the related Receivable File as described herein and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure.
     (b) Maintenance of and Access to Records. The Custodian agrees to maintain
each Receivable File at one of its branch offices or with third party vendors as
shall be deemed appropriate by the Custodian. Subject only to the Custodian’s
security requirements applicable to its own employees having access to similar
records held by the Custodian, the Custodian shall permit the Master Servicer or
any of its duly authorized representatives, attorneys or auditors to inspect the
related Receivable File described herein and the related accounts, records and
computer systems maintained by the Custodian pursuant hereto at such times as
the Master Servicer may reasonably request. Any such access will be at the
expense of the Master Servicer. Upon written request from the Master Servicer,
the Servicer will release any document in the Receivable Files to the Master
Servicer or its designee; provided that (i) such release of documents will not
cause undue disruption of the Servicer’s ordinary business operations and
(ii) if an Event of Servicing Termination has not occurred, the Master Servicer
will reimburse the Servicer for any reasonable costs and expenses incurred in
effecting such release. Any document so released will be handled by the Master
Servicer or its designee with due care and returned to the Servicer as soon as
the Master Servicer no longer has a need for such document.
     (c) Administration; Reports. In general, the Custodian shall attend to all
non-discretionary details in connection with maintaining custody of the
Receivable Files as described herein. In addition, the Custodian shall assist
the Servicer generally in the preparation of routine reports to the Master
Servicer, if any, or to regulatory bodies, to the extent necessitated by the
Custodian’s custody of the Receivable Files described herein.
     (d) Servicing. The Custodian is familiar with the duties of the Servicer,
the servicing procedures and the allocation and distribution provisions
(including those related to principal collections, losses and recoveries on
Receivables) set forth in the Basic Documents and hereby agrees to maintain the
Receivable Files in a manner consistent therewith. The Custodian further agrees
to cooperate with the Servicer in the Servicer’s performance of its duties
herein and under the other Basic Documents.

3



--------------------------------------------------------------------------------



 



     (e) Instructions; Authority to Act. The Custodian shall be deemed to have
received proper instructions from the Master Servicer with respect to the
Receivable Files described herein upon its receipt of written instructions
signed by an authorized officer of the Master Servicer.
     (f) Indemnification By the Custodian. The Custodian agrees to indemnify the
Purchaser and the Master Servicer, respectively, for any and all liabilities,
obligations, losses, damages, payments, costs or expenses of any kind whatsoever
that may be imposed on, incurred or asserted against the Purchaser as the result
of any act or omission in any way relating to the maintenance and custody by the
Custodian of the Receivable Files described herein; provided, however, that the
Custodian shall not be liable to the Purchaser for any portion of any such
amount resulting from the willful misfeasance, bad faith, negligence or failure
to comply with applicable laws or regulations of the Purchaser or any subsequent
purchaser, assignee, transferee, pledgee or other holder of the Receivables.
     (g) Advice of Counsel. The Custodian and the Master Servicer further agree
that the Custodian shall be entitled to rely and act upon advice of counsel with
respect to its performance hereunder and shall be without liability for any
action reasonably taken pursuant to such advice, provided that such action is
not in violation of applicable federal or state law.
     (h) Delegation of Duties. So long as GMAC acts as Custodian, the Custodian
may, at any time without notice to or consent of the Master Servicer, delegate
any duties herein to any corporation or other Person more than 50% of the voting
stock (or, if not a corporation, other voting interests) of which is owned,
directly or indirectly, by GMAC so long as such Person is in the business of
acting as a custodian of automotive receivables or automotive receivables files.
The Custodian may at any time perform any of its specific duties as Custodian
through sub-contractors who are in the business of acting as custodian of
automotive receivables or receivables files. No such delegation or
sub-contracting shall relieve the Custodian of its responsibility or liability
hereunder with respect to any such duties so delegated.
     (i) Limitation on Liability of Custodian and Others.
     (i) Neither the Custodian nor any of the directors or officers or employees
or agents of the Custodian shall be under any liability to the Purchaser, except
as specifically provided in the Basic Documents, for any action taken or for
refraining from the taking of any action pursuant to the Basic Documents or for
reasonable errors in judgment; provided, however, that this provision shall not
protect the Custodian or any such Person against any liability that would
otherwise be imposed by reason of willful misfeasance, bad faith or negligence
(except reasonable errors in judgment) in the performance of duties or by reason
of a breach of its obligations and duties herein.
     (ii) Except as provided in the Basic Documents, the Custodian shall not be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its duties to act as custodian for the Receivables and the
other Purchased Property in accordance with the Basic Documents and that in its
opinion may involve it in any unreimbursed expense or liability; provided,
however, at the Purchaser’s request the Custodian may undertake any reasonable
action that it may deem necessary or

4



--------------------------------------------------------------------------------



 



desirable in respect of the Basic Documents and the rights and duties of the
Parties to the Basic Documents and the interests of the Purchaser in the Basic
Documents. In such event, the legal expenses and costs for such action and any
liability resulting therefrom shall be expenses, costs and liabilities of the
Purchaser and the Custodian shall be entitled to be reimbursed therefor after
the Purchaser’s receipt of notice and invoice from the Custodian listing any
such expense in reasonable detail, and the Purchaser shall defend, indemnify and
hold harmless the Custodian from and against any and all costs, expenses,
losses, damages, claims and liabilities arising out of or resulting therefrom.
     (j) Effective Period, Termination, and Amendment; Interpretive and
Additional Provisions. The Servicer’s appointment as Custodian will become
effective as of the Cutoff Date and will continue in full force and effect until
terminated as herein provided. The appointment of the Servicer as Custodian may
be terminated by either Party by written notice to the other Party, such
termination to take effect no sooner than sixty (60) days after the date of such
notice. Notwithstanding the foregoing, if GMAC resigns as Servicer in accordance
with the provisions of this Agreement or if all of the rights and obligations of
the Servicer are terminated under Section 6.2, the appointment of the Servicer
as Custodian hereunder may be terminated by the Master Servicer. As soon as
practicable after any termination under this Section 2.2, the Custodian at its
expense will deliver to the Master Servicer, or the Master Servicer’s designee,
the Receivable Files and the related accounts and records maintained by the
Custodian at such place or places as the Master Servicer may reasonably
designate.
ARTICLE III
ADMINISTRATION AND SERVICING OF
RECEIVABLES AND PURCHASED PROPERTY
     Section 3.1. Duties of Servicer. Effective as of the Cutoff Date, the
Servicer is hereby appointed and authorized to act as the subservicer for the
Master Servicer, who is the agent for the Issuer as owner of the Receivables,
and in such capacity shall manage, service, administer and make collections on
the Receivables with reasonable care, using that degree of skill and attention
that the Servicer exercises with respect to comparable automotive receivables
that it services for itself or others. The Servicer hereby accepts such
appointment and authorization and agrees to perform the duties of Servicer with
respect to the Receivables set forth herein. The Servicer’s duties shall include
collection and posting of all payments, responding to inquiries of Obligors,
investigating delinquencies, sending payment coupons to Obligors, reporting tax
information to Obligors, policing the collateral, accounting for collections and
furnishing monthly and annual statements to the Master Servicer of any
Receivables with respect to distributions, generating federal income tax
information and performing the other duties specified herein. Subject to the
provisions of Section 3.2, the Servicer shall follow its customary standards,
policies and procedures and shall have full power and authority, acting alone,
to do any and all things in connection with such managing, servicing,
administration and collection that it may deem necessary or desirable. Without
limiting the generality of the foregoing, the Servicer is hereby authorized and
empowered, pursuant to this Section 3.1, to execute and deliver, on behalf of
itself, the Purchaser or the Master Servicer, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables and the
Financed Vehicles. The Servicer is hereby

5



--------------------------------------------------------------------------------



 



authorized to commence, in its own name or in the name of the Purchaser a legal
proceeding to enforce a Liquidating Receivable as contemplated by Section 3.3,
to enforce all obligations of the Seller herein or to commence or participate in
a legal proceeding (including without limitation a bankruptcy proceeding)
relating to or involving a Receivable or a Liquidating Receivable. If the
Servicer commences or participates in such a legal proceeding in its own name,
the Servicer is hereby authorized and empowered by each of the Master Servicer
and the Purchaser pursuant to this Section 3.1, to obtain possession of the
related Financed Vehicle and immediately and without further action on the part
of the Purchaser, the Master Servicer or the Servicer, such Receivable and the
security interest in the related Financed Vehicle shall thereupon automatically
be assigned to the Servicer for purposes of commencing or participating in any
such proceeding as a party or claimant. Upon such automatic assignment, the
Servicer will be, and will have all the rights and duties of, a secured party
under the UCC and other applicable law with respect to such Receivable and the
related Financed Vehicle. At the Servicer’s request from time to time, the
Purchaser or the Master Servicer shall provide the Servicer with evidence of the
assignment in trust for the benefit of the Purchaser or the Master Servicer, as
applicable, as may be reasonably necessary for the Servicer to take any of the
actions set forth in the following sentence. The Servicer is hereby authorized
and empowered to execute and deliver in the Servicer’s name any notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such proceeding. Each of the Master Servicer
and the Purchaser shall furnish the Servicer with any powers of attorney and
other documents and take any other steps which the Servicer may deem necessary
or appropriate to enable the Servicer to carry out its servicing and
administrative duties herein. Except to the extent required by the preceding two
sentences, the authority and rights granted to the Servicer in this Section 3.1
shall be nonexclusive and shall not be construed to be in derogation of the
retention by the Purchaser or the Master Servicer of equivalent authority and
rights.
     Section 3.2. Collection of Receivable Payments. The Servicer will make
reasonable efforts to collect all payments called for under the terms and
provisions of the Receivables as and when the same become due and will follow
such collection procedures as it follows with respect to all comparable
automotive receivables that it services for itself and others in connection
therewith. Except as provided in Section 3.6(c), the Servicer is hereby
authorized to grant extensions, rebates, or adjustments on a Receivable without
the prior consent of the Master Servicer. The Servicer is authorized in its
discretion to waive any late payment charge or any other fees that may be
collected in the ordinary course of servicing a Receivable.
     Section 3.3. Realization Upon Receivables The Servicer shall use reasonable
efforts, consistent with its customary practices, policies and procedures, to
repossess or otherwise convert the ownership of the Financed Vehicle that it has
reasonably determined should be repossessed or otherwise converted following a
default under the Receivable secured by the Financed Vehicle. The Servicer is
authorized to follow such customary practices, policies and procedures as it
follows in its servicing of comparable receivables, which practices, policies
and procedures may include selling the Financed Vehicle at public or private
sale and other actions by the Servicer in order to realize upon such a
Receivable. The foregoing is subject to the provision that, in any case in which
the Financed Vehicle shall have suffered damage, the Servicer shall not expend
funds in connection with any repair or towards the repossession of such Financed
Vehicle unless it shall determine in its discretion that such repair and/or
repossession shall increase the proceeds of liquidation of the related
Receivable by an amount

6



--------------------------------------------------------------------------------



 



greater than the amount of such expenses. The Servicer shall be entitled to
receive Liquidation Expenses with respect to each Liquidating Receivable at such
time as the Receivable becomes a Liquidating Receivable (or as may otherwise be
provided in the Basic Documents).
     Section 3.4. Allocations of Collections. If an Obligor is obligated under
one or more Receivables and also under one or more other assets owned by GMAC or
the Seller or assigned by GMAC or the Seller to third parties, then any payment
on any such asset received from or on behalf of such Obligor will, if identified
as being made with respect to a particular item or asset, be applied to such
item, and otherwise will be allocated by the Servicer in accordance with its
customary standards, policies and procedures.
     Section 3.5. Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary servicing procedures and at its
own expense, take such steps as are necessary to maintain perfection of the
security interest created by each Receivable in the related Financed Vehicle.
The Purchaser hereby authorizes the Servicer to re-perfect such security
interest on behalf of such Purchaser, as necessary because of the relocation of
a Financed Vehicle, or for any other reason.
     Section 3.6. Maintenance of Insurance Policies. The Servicer shall, in
accordance with its customary servicing practices, policies and procedures,
require that each Obligor shall have obtained physical damage insurance covering
the Financed Vehicle as of the execution of the related Receivable. The Servicer
shall, in accordance with its customary practices, policies and procedures,
monitor such physical damage insurance with respect to each Receivable.
     Section 3.7. Covenants of Servicer. As of the Cutoff Date with respect to
the Receivables, the Servicer hereby makes the following representations,
warranties and covenants. The Servicer covenants that from and after the closing
hereunder:
     (a) Liens in Force. Except as contemplated in the Basic Documents, the
Servicer shall not release in whole or in part any Financed Vehicle from the
security interest securing the related Receivable;
     (b) No Impairment. The Servicer shall do nothing to impair the rights of
the Purchaser in and to the Receivables; and
     (c) No Modifications. The Servicer shall not amend or otherwise modify any
Receivable such that the Amount Financed, the Annual Percentage Rate or the
number of originally scheduled due dates, is altered or such that the last
scheduled due date occurs after the Termination Date.
     Section 3.8. Repurchase of Receivables Upon Breach by the Servicer. Upon
discovery by either Party to this Agreement of a breach of any of the covenants
set forth in Section 3.5 that materially and adversely affects the interest of
the Purchaser in any Receivable, the Party discovering such breach shall give
prompt written notice thereof to the other. As of the last day of the second
Collection Period following its discovery or receiving notice of such breach
(or, at the Servicer’s election, the last day of the first Collection Period so
following), the Servicer shall, unless it shall have cured such breach in all
material respects, purchase from the Purchaser any Receivable materially and
adversely affected by such breach as determined by the Purchaser and,

7



--------------------------------------------------------------------------------



 



on the related Distribution Date, the Servicer shall pay the Administrative
Purchase Payment. It is understood and agreed that the obligation of the
Servicer to purchase any Receivable with respect to which such a breach has
occurred and is continuing shall, if such obligation is fulfilled, constitute
the sole remedy (except as provided in Section 5.2 of this Agreement) against
the Servicer for such breach available to the Purchaser.
     Upon receipt of the Administrative Purchase Payment, the Purchaser shall
assign, without recourse, representation or warranty, to the Servicer all of the
Purchaser’s right, title and interest in, to and under such Administrative
Receivable, all monies due thereon, the security interests in the related
Financed Vehicle, proceeds from any Insurance Policies and the interests in
certain rebates of premiums and other amounts relating to the Insurance Policies
and any document relating thereto, such assignment being an assignment outright
and not for security; and the Servicer, shall thereupon own such Receivable, and
all such security and documents, free of any further obligations to the
Purchaser with respect thereto.
     Section 3.9. Servicer Enforcement of Repurchase Obligations of the Seller.
Upon the discovery of any breach of any representation or warranty as set forth
in Section 3.2(i) of the Purchase and Sale Agreement, the Party discovering such
breach shall give prompt written notice of the breach to the other party. Unless
the breach has been cured in all material respects by the last day of the second
Collection Period following such discovery the Servicer shall use all reasonable
efforts to enforce the obligation of the Seller to repurchase any Receivable
materially and adversely affected by such breach as of such last day (or, at the
Seller’s election, the last day of the first following Collection Period). In
consideration of the repurchase of the Receivable, the Seller will remit,
pursuant to Section 6.2 of the Purchase and Sale Agreement, the Warranty Payment
to the Servicer and the Servicer will distribute the Warranty Payment to the
Purchaser as specified in Section 4.2. The obligation of the Seller to
repurchase any Receivable as to which a breach has occurred and is continuing
shall, if such obligation is fulfilled, constitute the sole remedy (except as
provided in Section 5.4 of the Purchase and Sale Agreement) against the Seller
for such breach available to the Purchaser.
     Section 3.10. Servicing Fee and Supplemental Servicing Fee Payable to the
Servicer.
     (a) Servicing Fee. To compensate the Servicer for services rendered under
this Agreement, the Master Servicer will pay the Servicer the Servicing Fee from
the Cutoff Date until the earliest to occur of:
     (i) resignation of the Servicer pursuant to Section 5.6;
     (ii) termination of the Servicer pursuant to Section 6.2; or
     (iii) the Termination Date.
Such Servicing Fee will be payable by the Master Servicer on each Distribution
Date following the Cutoff Date until the Termination Date.
     (b) Supplemental Servicing Fee. In addition to the Servicing Fee, and as
additional compensation for its services rendered under this Agreement, the
Servicer will be entitled to retain any late fees, prepayment charges, extension
fees and other administrative fees and

8



--------------------------------------------------------------------------------



 



expenses or similar charges allowed by applicable law collected (from whatever
source) on the Receivables during each Collection Period (such amounts, the
“Supplemental Servicing Fee”).
     Section 3.11. Annual Statement as to Compliance; Notice of Event of
Servicing Termination.
     (a) The Servicer will deliver to the Master Servicer on or before March 15
of each year beginning March 15, 2007, an Officer’s Certificate, dated as of
December 31 of the immediately preceding year, stating that:
     (i) a review of the activities of the Servicer during the preceding
12-month period (or, with respect to the first such certificate, such period as
shall have elapsed from the Cutoff Date to the date of such certificate) and of
its performance under the Basic Documents has been made under such officer’s
supervision; and
     (ii) to such officer’s knowledge, based on such review, the Servicer has
fulfilled all its obligations under the Basic Documents throughout such period,
or, if there has been a default in the fulfillment of any such obligation,
specifying each such default known to such officer and the nature and status
thereof.
     The Servicer shall deliver to the Master Servicer on or before March 15 of
each year, beginning on March 15, 2007, a report regarding the Servicer’s
assessment of compliance within the Servicing Criteria during the immediately
preceding calendar year, as required under Rules 13a-18 and 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.
     (b) The Servicer will deliver to the Master Servicer promptly after having
obtained knowledge thereof, notice of the occurrence of any Event of Servicing
Termination.
     Section 3.12. Annual Report of Assessment of Compliance with Servicing
Criteria. The Servicer shall cause a firm of independent certified public
accountants, who may also render other services to the Servicer or the Seller,
to deliver to the Master Servicer on or before March 15 of each year, beginning
March 15, 2007, a report (the “Report of Assessment of Compliance with Servicing
Criteria”) delivered to the Board of Directors of the Servicer that would
satisfy the requirements of Rule 13a-18 or Rule 15d-18 under the Exchange Act
and Item 1122 of Regulation AB, as applicable, on the assessment of compliance
with Servicing Criteria with respect to the prior calendar year, which shall at
a minimum address the items indicated on Exhibit C hereto.
     Section 3.13. Servicer Expenses. Subject to any limitations on the
Servicer’s liability herein, the Servicer will be required to pay all expenses
incurred by it in connection with its activities hereunder, including fees,
expenses and disbursements of any subcontractors, independent accountants, taxes
imposed on the Servicer and expenses incurred in connection with distributions
and reports.
     Section 3.14. [Reserved]

9



--------------------------------------------------------------------------------



 



     Section 3.15. Disaster Recovery Plan. The Servicer will maintain and comply
with a written plan for resumption of business in the event a disaster disrupts
or impairs its business or operations.
ARTICLE IV
DISTRIBUTIONS; STATEMENTS
     Section 4.1. Establishment of Collection Account by the Purchaser. The
Master Servicer has established and maintained an account in the name of the
Master Servicer (the “Collection Account”) at a bank in the United States of
America. On the Closing Date, the Servicer received an Officer’s Certificate of
the Purchaser certifying that the Collection Account has been established and
identifying the bank account number, which initially will be account number
004770451666 at Bank of America, Dallas TX, ABA #026009593, and stating the
related wiring instructions (which the Master Servicer may revise from time to
time by giving the Servicer at least five (5) Business Days’ prior written
notice thereof). The Servicer will deposit into the Collection Account all
remittances to the Purchaser, as required by Section 4.2, by wire transfer in
immediately available funds. No monies on deposit in the Collection Account will
be property of the Servicer. Pending deposit into the Collection Account, any
monies collected by the Servicer with respect to the Receivables may be used by
the Servicer at its own risk and for its own benefit and are not required to be
segregated from its own funds.
     Section 4.2. Distributions; Remittance Conditions.
     (a) Subject to Section 4.3, the Servicer will make remittances to the
Master Servicer, for the benefit of the Purchaser, by depositing Available
Collections and Available Collections Interest for the related Collection Period
in the Collection Account on the related Distribution Date for any Collection
Period, if:
     (i) the rating of GMAC’s short-term unsecured debt is at least P-1 by
Moody’s and is at least A-1 by Standard & Poor’s; and
     (ii) no Event of Servicing Termination has occurred during such Collection
Period (each of clause (i) and (ii), a “Monthly Remittance Condition”).
     (b) If the Servicer no longer satisfies each Monthly Remittance Condition,
then beginning with the first Collection Period thereafter, subject to
Section 4.3, the Servicer will be required to remit to the Collection Account:
     (i) within two (2) Business Days of the receipt thereof, all payments made
by or on behalf of the Obligors processed in accordance with the Servicer’s
ordinary policies and procedures (excluding, with respect to Administrative
Receivables or Warranty Receivables which have been repurchased pursuant to
Section 6.2 of the Purchase and Sale Agreement or pursuant to Section 3.8,
payments received by the Servicer on or after the date as of which such
repurchase occurred) net of any Supplemental Servicing Fee;

10



--------------------------------------------------------------------------------



 



     (ii) on each Distribution Date (or, with the mutual agreement of the
Parties to this Agreement, on the second Business Day of each calendar month),
all Liquidation Proceeds; and
     (iii) as soon as practicable, all funds then currently held by the Servicer
on behalf of the Master Servicer or the Purchaser.
The Master Servicer may waive any failure to satisfy any Monthly Remittance
Condition and upon such waiver such failure will be deemed not to have occurred
for the purposes of this Article IV for the time period specified in such
waiver.
     On or before the Reporting Date in any month with respect to which the
Servicer is required to make remittances in the manner provided in
Section 4.2(b), the Servicer will prepare and provide to the Master Servicer,
with a copy to the Indenture Trustee as part of the Monthly Servicing Report, a
report reconciling its daily remittances with Available Collections for such
Collection Period and the other monthly data for such Collection Period. If the
Servicer’s aggregate daily remittances exceed Available Collections for the
related Collection Period, the Master Servicer will remit (or cause to be
remitted) to the Servicer on or before such Distribution Date the amount of such
excess. If Available Collections for the related Collection Period exceed the
aggregate of the Servicer’s daily remittances, the Servicer will deposit on or
before such Distribution Date an amount equal to such excess in the Collection
Account.
     To the extent the Servicer again satisfies each Monthly Remittance
Condition it will again make remittances to the Purchaser in accordance with
Section 4.2(a).
     (c) On each Distribution Date, the Servicer will also remit to the
Collection Account an amount equal to the aggregate Warranty Payments and
Administrative Purchase Payments, if any, with respect to Administrative
Receivables or Warranty Receivables for the related Collection Period pursuant
to Section 3.8 hereof and Section 6.2 of the Purchase and Sale Agreement.
     Section 4.3. Net Remittances to the Purchaser. For so long as each Monthly
Remittance Condition is satisfied, the Servicer will make the monthly
remittances required under Section 4.2(a) net of the Servicing Fee and
Supplemental Servicing Fee and any unpaid Servicing Fee and Supplemental
Servicing Fee owed to the Servicer; provided, however, that such amounts will be
listed separately on the Monthly Servicer Report as if such amounts were
distributed to the Servicer separately.
     Section 4.4. Statements to Purchaser. On or before each Reporting Date, the
Servicer will deliver to the Master Servicer, with copies to the Indenture
Trustee, with respect to all of the Receivables on an aggregate basis a monthly
servicer report substantially in the form attached hereto as Exhibit B (each, a
“Monthly Servicer Report”) and a monthly data file (setting forth account-level
data identified by account number) (the “Monthly Data File”).

11



--------------------------------------------------------------------------------



 



ARTICLE V
THE SERVICER
     Section 5.1. Representations of Servicer. The Servicer makes the following
representations as of the Cutoff Date and as of the Closing Date:
     (a) Organization and Good Standing. The Servicer has been duly organized
and is validly existing as a limited liability company in good standing under
the laws of the State of Delaware, with power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted.
     (b) Due Qualification. The Servicer is duly qualified to do business as a
foreign company in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business (including the servicing of the Receivables)
requires or shall require such qualification.
     (c) Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and to carry out the terms of this Agreement;
and the Servicer’s execution, delivery and performance of this Agreement has
been duly authorized by the Servicer by all necessary limited liability company
action.
     (d) Binding Obligation. This Agreement, when duly executed and delivered,
shall constitute legal, valid and binding obligations of the Servicer
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
     (e) No Violation. The consummation of the transactions contemplated by the
Basic Documents and the fulfillment of the terms of the Basic Documents shall
not conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time) a default under, the
certificate of conversion, certificate of formation or operating agreement of
the Servicer, or any indenture, agreement, mortgage, deed of trust or other
instrument to which the Servicer is a party or by which it is bound, or result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any such indenture, agreement, mortgage, deed of trust or other
instrument, other than the Basic Documents or violate any law or, to the best of
the Servicer’s knowledge, any order, rule or regulation applicable to the
Servicer of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Servicer or any of its properties that would materially and adversely affect the
performance by the Servicer of its obligations under, or the validity and
enforceability of, this Agreement.
     (f) No Proceedings. To the Servicer’s knowledge, there are no proceedings
or investigations pending, or threatened, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality having
jurisdiction over the Servicer or its properties (A) asserting the invalidity of
the Basic Documents, (B) seeking to prevent the

12



--------------------------------------------------------------------------------



 



consummation of any of the transactions contemplated by the Basic Documents, or
(C) seeking any determination or ruling that might materially and adversely
affect the performance by the Servicer of its obligations under, or the validity
or enforceability of, the Basic Documents.
     (g) Written Information. The written information furnished or to be
furnished by GMAC to the Purchaser or the Master Servicer for purposes of or in
connection with the Basic Documents, including any written information relating
to the Receivables, is true and correct in all materials respects as of the date
provided.
     Section 5.2. Indemnities of Servicer. The Servicer shall be liable in
accordance with this Agreement only to the extent of the obligations in this
Agreement specifically undertaken by the Servicer. Such obligations shall
include the following:
     (a) The Servicer shall defend, indemnify and hold harmless the Purchaser
and the Master Servicer from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from the use,
ownership or operation by the Servicer or any Affiliate thereof of any Financed
Vehicle;
     (b) The Servicer shall indemnify, defend and hold harmless the Purchaser
and the Master Servicer from and against any taxes that may at any time be
asserted against any such Person with respect to the transactions contemplated
in this Agreement, including, without limitation, any sales, gross receipts,
general corporation, tangible personal property, privilege or license taxes (but
not including any taxes asserted with respect to, and as of the date of, the
sale of the Receivables to the Purchaser, or asserted with respect to ownership
of the Receivables, or federal or other income taxes arising out of
distributions hereunder, or any fees or other compensation payable to the
Purchaser) and costs and expenses in defending against the same;
     (c) The Servicer shall indemnify, defend and hold harmless the Purchaser
and the Master Servicer from and against any and all costs, expenses, losses,
claims, damages, and liabilities to the extent that such cost, expense, loss,
claim, damage, or liability arose out of, or was imposed upon the Purchaser or
the Master Servicer through the negligence, willful misfeasance or bad faith of
the Servicer in the performance of its duties under this Agreement or by reason
of reckless disregard of its obligations and duties under this Agreement; and
     (d) The Servicer shall indemnify, defend, and hold harmless the Purchaser
and the Master Servicer from and against any and all costs, expense, losses,
claims, damages, and liabilities arising out of any breach in a material respect
of any representation or warranty of the Servicer in this Agreement, or in any
Schedule, Exhibit, written statement or certificate furnished by Servicer
pursuant to this Agreement; provided, however, that the Servicer shall not be so
required to indemnify the Purchaser or the Master Servicer or otherwise be
liable to the Purchaser or the Master Servicer hereunder for any losses
(i) resulting from the performance of the Receivables in connection with the
exercise of remedies following the occurrence of servicing termination (except
to the extent any such losses are attributable to any breach by Servicer of any
representation, warranty or covenant made by it in relation to any such
Receivable), or (ii) arising from the Purchaser’s or the Master Servicer’s
willful misfeasance, bad faith or negligence (except for errors in judgment).

13



--------------------------------------------------------------------------------



 



     Indemnification under this Section 5.2 shall include reasonable fees and
expenses of external counsel and expenses of litigation. If the Servicer has
made any indemnity payments pursuant to this Section 5.2 and the recipient
thereafter collects any of such amounts from others, the recipient shall
promptly repay such amounts collected to the Servicer, without interest.
     Section 5.3. Merger or Consolidation of, or Assumption of the Obligations
of, Servicer. Any corporation or other entity (a) into which the Servicer may be
merged or consolidated, (b) resulting from any merger, conversion or
consolidation to which the Servicer shall be a party, (c) succeeding to the
business of the Servicer, or (d) more than 50% of the voting stock (or, if not a
corporation, other voting interests) of which is owned directly or indirectly by
General Motors or GMAC and which is otherwise servicing the Servicer’s
receivables, which corporation in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Servicer under the
Basic Documents, shall be the successor to the Servicer under the Basic
Documents without the execution or filing of any paper or any further act on the
part of any of the Parties to this Agreement, anything in the Basic Documents to
the contrary notwithstanding. The Servicer shall provide notice of any merger,
consolidation or succession pursuant to this Section 5.3 to the Master Servicer.
     Section 5.4. Limitation on Liability of Servicer and Others.
     (a) Neither the Servicer nor any of the directors or officers or employees
or agents of the Servicer shall be under any liability to the Purchaser or the
Master Servicer, except as specifically provided in the Basic Documents, for any
action taken or for refraining from the taking of any action pursuant to the
Basic Documents or for errors in judgment; provided, however, that this
provision shall not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence (except errors in judgment) in the performance of duties or
by reason of reckless disregard of obligations and duties herein. The Servicer
and any director, officer or employee or agent of the Servicer may reasonably
rely in good faith on the advice of counsel or on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising under the Basic Documents.
     (b) Except as provided in the Basic Documents, the Servicer shall not be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its duties to service the Receivables in accordance with the
Basic Documents and that in its opinion may involve it in any expense or
liability; provided, however, at the Master Servicer’s request the Servicer may
undertake any reasonable action that it may deem necessary or desirable in
respect of the Basic Documents and the rights and duties of the Parties to the
Basic Documents and the interests of the Purchaser in the Basic Documents. In
such event, the legal expenses and costs for such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Purchaser
and the Servicer shall be entitled to be reimbursed therefor, and the Purchaser
shall defend, indemnify and hold harmless the Servicer from and against any and
all costs, expenses, losses, damages, claims and liabilities arising out of or
resulting therefrom.
     Section 5.5. Delegation of Duties. So long as GMAC acts as Servicer, the
Servicer may, at any time without notice to or consent of the Master Servicer,
delegate any duties herein to any corporation or other Person more than 50% of
the voting stock (or, if not a corporation,

14



--------------------------------------------------------------------------------



 



other voting interests) of which is owned, directly or indirectly, by General
Motors or GMAC. The Servicer may at any time perform specific duties as Servicer
through sub-contractors who are in the business of servicing automotive
receivables. No such delegation or sub-contracting shall relieve the Servicer of
its responsibility with respect to such duties.
     Section 5.6. GMAC Not to Resign as Servicer. Subject to the provisions of
Section 5.3, the Servicer shall not resign from the obligations and duties
imposed on it by the Basic Documents as Servicer except upon determination that
the performance of its duties herein or therein, as the case may be, is no
longer permissible under applicable law. Any such determination permitting the
resignation of the Servicer shall be evidenced by an Opinion of Counsel to such
effect delivered to the Master Servicer. No such resignation shall become
effective until the Master Servicer or a successor Servicer shall have assumed
the responsibilities and obligations of the Servicer in accordance with
Section 6.3.
ARTICLE VI
SERVICING TERMINATION
     Section 6.1. Events of Servicing Termination. The Master Servicer may
terminate all of the rights and obligations of the Servicer under this Agreement
if any one or more of the following events (“Events of Servicing Termination”)
occur and are continuing:
     (a) any failure by the Servicer to deliver to the Purchaser or the Master
Servicer any required payment, which failure continues unremedied for a period
of five Business Days after (x) written notice thereof is received by the
Servicer or (y) discovery of such failure by an officer of the Servicer;
     (b) failure on the part of the Servicer to duly observe or perform in any
material respect any other covenants or agreements of the Servicer set forth
herein which failure (i) materially and adversely affects the rights of the
Purchaser or the Master Servicer and (ii) continues unremedied for a period of
ninety (90) days after (x) the date on which written notice of such failure,
shall have been given to the Servicer or (y) discovery of such failure by an
officer of the Servicer;
     (c) the entry of a decree or order by a court or agency or supervisory
authority having jurisdiction in the premises for the appointment of a
conservator, receiver or liquidator for the Servicer, in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding up or liquidation of their respective affairs,
and the continuance of any such decree or order unstayed and in effect for a
period of ninety (90) consecutive days;
     (d) the consent by the Servicer to the appointment of a conservator or
receiver or liquidator in any insolvency, readjustment of debt, marshalling of
assets and liabilities, or similar proceedings of or relating to GMAC of or
relating to substantially all of their respective property; or GMAC shall admit
in writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors or voluntarily
suspend payment of its obligations; or

15



--------------------------------------------------------------------------------



 



     (e) The Cumulative Net Losses as of any Distribution Date occurring in
September prior to the Termination Date exceeds the “Cumulative Loss Trigger”
negotiated by the Servicer and the Master Servicer.
     Section 6.2. Consequence of an Event of Servicing Termination. If an Event
of Servicing Termination shall occur and be continuing the Master Servicer, by
notice then given in writing to the Servicer, may terminate all of the rights,
except as otherwise provided in the Basic Documents, and obligations of the
Servicer herein. On or after the receipt by the Servicer of such written notice,
all authority and power of the Servicer herein, whether with respect to the
Receivables or otherwise, shall pass to and be vested in the Master Servicer
pursuant to and under this Section 6.2; provided however, that upon the
occurrence of an Event of Servicing Termination set forth in Section 6.1(c) or
(d), such termination of the Servicer’s rights and obligations shall be
immediate and no notice will be required. The Master Servicer is hereby
authorized and empowered to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Receivables and related documents, or otherwise.
     Section 6.3. Agreement to Cooperate Upon Termination or Resignation of the
Servicer. Upon termination under Section 6.2 or resignation under Section 5.6,
the Servicer will cooperate with the Master Servicer or Master Servicer’s
designee in effecting the termination of the responsibilities and rights of the
Servicer under this Agreement, including, as soon as practicable, the transfer
to the Master Servicer or the Master Servicer’s designee for administration of
all cash amounts that are at the time held by the Servicer for deposit or are
thereafter received with respect to a Receivable and the delivery of the
Receivable Files and the related accounts and records maintained by the
Servicer. The Servicer shall be entitled to receive from the Master Servicer and
the successor Servicer any amounts that are then payable to the Servicer under
this Agreement. In no event, however, will the Servicer be obligated to license
its proprietary servicing software or other applications to any successor
servicer or any other third party. The Servicer will assist Master Servicer and
provide reasonable cooperation to Master Servicer in curing all documentation
exceptions and deficiencies with respect to the Receivable File, including
obtaining missing title certificates and correcting data errors caused by or
resulting from the servicing of the Receivables by Servicer.
     Section 6.4. Waiver of Past Events of Servicing Termination. The Master
Servicer may waive any Event of Servicing Termination hereunder and its
consequences. Upon any such waiver of a past Event of Servicing Termination,
such Event of Servicing Termination will cease to exist, and will be deemed to
have been remedied for every purpose of this Agreement. No such waiver will
extend to any subsequent or other event or impair any right consequent thereon.
     Section 6.5. Termination. This Agreement will terminate on the Distribution
Date in the month following the final payment or liquidation of all the
Receivables; provided, however, that so long as GMAC is the Servicer, this
Agreement will terminate on the earlier of (x) such Distribution Date or (y) the
Distribution Date immediately succeeding the Termination Date, in which case,
the Servicer will have no obligation thereafter to continue to service the
Receivables, whether such Receivables remain outstanding, are paid in full, are
delinquent, are defaulted or are in a bankruptcy or other similar proceeding. In
the event that GMAC is the Servicer, on and

16



--------------------------------------------------------------------------------



 



after the Termination Date all collections realized from the Receivables will be
paid to the Servicer, and will be property of the Servicer and the Purchaser
will not be entitled to such collections or have any remaining interest in the
Receivables.
ARTICLE VII
MISCELLANEOUS PROVISIONS
     Section 7.1. Amendment. This Agreement may be amended from time to time by
a written amendment duly executed and delivered by the Servicer and the Master
Servicer.
     Section 7.2. Counterparts. For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed in any
number of counterparts, each of which counterparts will be deemed to be an
original, and all of which counterparts will constitute but one and the same
instrument.
     Section 7.3. GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
     Section 7.4. Headings and Cross-References. The various headings in this
Agreement are included for convenience only and will not affect the meaning or
interpretation of any provision of this Agreement.
     Section 7.5. Notices. All communications and notices pursuant hereto to
either Party must be in writing or by fax and addressed or delivered to it at
its address as shown below or at such other address as may be designated by it
by notice to the other Party and, if mailed or sent by fax, will be deemed given
upon receipt at the address or fax number for each Party set forth below:

         
 
  To Servicer:   GMAC LLC
 
      Administration Offices
 
      200 Renaissance Center, 12th Floor
 
      Detroit, Michigan 48265
 
      Attn: Director — Global Securitization
 
      Telephone No.: (313) 665-6274
 
      Fax No.: (313) 665-6351
 
       
 
  To the Master Servicer or
the Purchaser:   Bank of America, National Association
Principal Finance Group
9 West 57th Street
New York, New York 10019
 
       
 
  With a copy to:   Bank of America, National Association

17



--------------------------------------------------------------------------------



 



         
 
      40 West 57th Street
 
      New York, New York 10019
 
      Mail Stop 01-40-27-01
 
      Attn: Legal Department- PFG Counsel
 
       
 
  To the Indenture Trustee:   U.S. Bank National Association
 
      U.S. Bank Corporate Trust Services
 
      209 S. LaSalle Street
 
      Suite 300
 
      Chicago, IL 60604
 
      Facsimile: (312) 325-8905
 
      Attention: BASAT 2006-G1
 
       
 
  To the Issuer:   Banc of America Securities Auto Trust 2006-G1
 
      c/o Wilmington Trust Company
 
      1100 North Market Street
 
      Rodney Square North
 
      Wilmington, DE 19890-0001
 
      Facsimile: (302) 636-4140
 
      Attention: Corporate Trust Department

     Section 7.6. Severability of Provisions. If any one or more of the
covenants, agreements, provisions, or terms of this Agreement will be for any
reason whatsoever held invalid, then such covenants, agreements, provisions, or
terms will be deemed severable from the remaining covenants, agreements,
provisions, or terms of this Agreement and will in no way affect the validity or
enforceability of the other provisions of this Agreement.
     Section 7.7. Assignment. Notwithstanding anything to the contrary contained
herein, except as provided in Sections 5.3, 5.5 and 5.6 and related provisions,
this Agreement may not be assigned by the Servicer without the prior written
consent of the Master Servicer.
     Section 7.8. Further Assurances. The Servicer agrees to do and perform,
from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Purchaser or the Master
Servicer more fully to effect the purposes of this Agreement, including, without
limitation, the execution of any financing statements or continuation statements
relating to the Receivables for filing under the provisions of the UCC of any
applicable jurisdiction.
     Section 7.9. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Purchaser or the Master Servicer any
right, remedy, power or privilege hereunder, will operate as a waiver thereof;
nor will any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges therein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.

18



--------------------------------------------------------------------------------



 



     Section 7.10. Third-Party Beneficiaries. This Agreement does not create,
and will not be deemed to create, a relationship between the Parties or either
of them and any third party in the nature of a third party beneficiary or
fiduciary relationship.
*      *      *      *      *

19



--------------------------------------------------------------------------------



 



     The Parties have caused this Servicing Agreement to be executed by their
respective duly authorized officers as of the date and year first above written.

                  GMAC LLC,              as Servicer and Custodian    
 
           
 
  By:   /s/ B. Taylor    
 
           
 
      Name: B. Taylor    
 
      Title: Assistant Secretary    
 
                BANK OF AMERICA, NATIONAL
ASSOCIATION,              as Purchaser and as Master Servicer    
 
           
 
  By:   /s/ Daniel Goodwin    
 
           
 
      Name: Daniel Goodwin    
 
      Title: Managing Director    

Amended and Restated Servicing Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF RECEIVABLES
[Provided to Purchaser as Electronic File]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF MONTHLY SERVICING REPORT
[Attached]

 



--------------------------------------------------------------------------------



 



GMAC LLC
Whole Loan
Monthly Servicing Report
 

         
Collection Period
       
Distribution Date
       
Transaction Month
       

                 
I. ORIGINAL PORTFOLIO INFORMATION
                 
Original Portfolio
          $ .00  
Number of Contracts
            0  
Weighted Average Coupon
            0.00 %
Weighted Average Original Maturity (in months)
            0.00      
II. COLLECTIONS
                 
Interest:
               
Interest Collections
          $ 0.00  
Administrative Contracts or Warranty Contracts – Administrative Purchase
Payments and Warranty Payments Related to interest
            0.00  
 
             
Total
          $ 0.00    
Principal:
               
Principal Collections
          $ 0.00  
Administrative Receivables or Warranty Receivables – Administrative Purchase
Payments and Warranty Payments Related to Principal
            0.00  
Liquidation Proceeds from Receivables that became Liquidating Receivables during
Collection Period
            0.00  
 
             
Total
          $ 0.00    
Liquidation Proceeds (Recoveries) from Receivables that became Liquidating
Receivables during Prior Period
            0.00  
 
             
Total Collections
          $ 0.00    
Principal Adjustment
               
Principal Losses for Collection Period
            0.00  
 
             
Total Regular Principal Reduction
          $ 0.00    
III. SERVICING FEE, ADMINISTRATION AND OTHER FEES AND EXPENSES
                 
Servicing Fee Due
          $ 0.00  
Servicing Fee Paid
          $ 0.00  
 
             
Servicing Fee Shortfall
          $ 0.00        
IV. DISTRIBUTIONS
                 
Available Collections
          $ 0.00  
Servicing Fee Paid
          $ 0.00  
Daily Collections Remitted
          $ 0.00  
 
             
Net Distribution Owed to (Servicer) Purchaser
          $ 0.00        
V. PORTFOLIO INFORMATION
                 
 
  Beginning of Period   End of Period
 
       
Portfolio Contract Balance
  $ 0.00     $ 0.00  
Weighted Average Coupon (WAC)
    0.00 %     0.00 %
Weighted Average Maturity (WAM)
    0.00       0.00  
Remaining Number of Contracts
    0       0  
Accrued Interest
  $ 0.00     $ 0.00      
VI. NET LOSS AND DELINQUENCY ACCOUNT ACTIVITY
                 
Losses:
               
Total Losses for Collection Period
          $ 0.00  
Liquidation Proceeds from Receivables that become Liquidating Receivables during
Collection Period
          $ 0.00  
Liquidation Contracts (#)
            0  
Liquidation Proceeds (Recoveries) from Receivables that become Liquidating
Receivables during Prior Period
          $ 0.00  
Net Losses for Collection Period
          $ 0.00  
Cumulative Net Losses for all Periods
          $ 0.00    
Delinquent Contracts
  # of Contracts   Amount
 
     
31-60 Days Delinquent
    0     $ 0.00  
61-90 Days Delinquent
    0       0.00  
Over 90 Days Delinquent
    0       0.00  
 
           
Total
    0     $ 0.00      





--------------------------------------------------------------------------------



 



EXHIBIT C
SERVICING CRITERIA
RELEVANT SERVICING CRITERIA
The assessment of compliance to be delivered by the Servicer shall address, at a
minimum, the criteria identified as below as “Applicable Servicing Criteria”
with respect to such party:

          Regulation AB       Servicer Reference   Servicing Criteria   (GMAC)
 
  I. General Servicing Considerations    
 
       
1122(d)(1)(i)
  Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.  
X
 
       
1122(d)(1)(ii)
  If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.   X
 
       
1122(d)(1)(iii)
  Any requirements in the transaction agreements to maintain a back-up servicer
for the Pool Assets are maintained.   N/A
 
       
1122(d)(1)(iv)
  A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.   N/A
 
       
 
  II. Cash Collection and Administration    
 
       
1122(d)(2)(i)
  Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.   X
 
       
1122(d)(2)(ii)
  Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.   X
 
       
1122(d)(2)(iii)
  Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.   N/A
 
       
1122(d)(2)(iv)
  The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.    
 
       
1122(d)(2)(v)
  Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    

C-1



--------------------------------------------------------------------------------



 



          Regulation AB       Servicer Reference   Servicing Criteria   (GMAC)
1122(d)(2)(vi)
  Unissued checks are safeguarded so as to prevent unauthorized access.   X
 
       
1122(d)(2)(vii)
  Reconciliations are prepared on a monthly basis for all asset-backed
securities related bank accounts, including custodial accounts and related bank
clearing accounts. These reconciliations are (A) mathematically accurate;
(B) prepared within 30 calendar days after the bank statement cutoff date, or
such other number of days specified in the transaction agreements; (C) reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.    
 
       
 
  III. Investor Remittances and Reporting    
 
       
1122(d)(3)(i)
  Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid amount financed and number of Pool
Assets serviced by the Servicer.    
 
       
1122(d)(3)(ii)
  Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.    
 
       
1122(d)(3)(iii)
  Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.    
 
       
1122(d)(3)(iv)
  Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.    
 
       
 
  IV. Pool Asset Administration    
 
       
1122(d)(4)(i)
  Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.   X
 
       
1122(d)(4)(ii)
  Pool assets and related documents are safeguarded as required by the
transaction agreements   X
 
       
1122(d)(4)(iii)
  Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.   X
 
       
1122(d)(4)(iv)
  Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business   X

C-2



--------------------------------------------------------------------------------



 



          Regulation AB       Servicer Reference   Servicing Criteria   (GMAC)
 
  days after receipt, or such other number of days specified in the transaction
agreements, and allocated to principal, interest or other items (e.g., escrow)
in accordance with the related pool asset documents.    
 
       
1122(d)(4)(v)
  The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid amount financed.   X
 
       
1122(d)(4)(vi)
  Changes with respect to the terms or status of an obligor’s pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.   X
 
       
1122(d)(4)(vii)
  Loss mitigation or recovery actions (e.g., forbearance plans, modifications
and deeds in lieu of foreclosure, foreclosures and repossessions, as applicable)
are initiated, conducted and concluded in accordance with the timeframes or
other requirements established by the transaction agreements.   X
 
       
1122(d)(4)(viii)
  Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).   X
 
       
1122(d)(4)(ix)
  Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.   N/A
 
       
1122(d)(4)(x)
  Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s pool asset
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable pool asset documents and state laws; and
(C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related pool assets, or such other number of days specified in
the transaction agreements.   X
 
       
1122(d)(4)(xi)
  Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.   X
 
       
1122(d)(4)(xii)
  Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.   X

C-3



--------------------------------------------------------------------------------



 



          Regulation AB       Servicer Reference   Servicing Criteria   (GMAC)
1122(d)(4)(xiii)
  Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.   X
 
       
1122(d)(4)(xiv)
  Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.   X
 
       
1122(d)(4)(xv)
  Any external enhancement or other support, identified in Item 1114(a)(1)
through (3) or Item 1115 of Regulation AB, is maintained as set forth in the
transaction agreements.   N/A

C-4